United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2334
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * On Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
William Fred Coleman, Jr.,               *
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: January 7, 1999
                                Filed: January 20, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MAGILL, Circuit Judges.
                           ___________

RICHARD S. ARNOLD, Circuit Judge.

        William Fred Coleman, Jr. was convicted in 1996 for conspiracy to manufacture
methamphetamine, 21 U.S.C. § 846 (Count I); use of fire and explosive material to
destroy property used in interstate commerce, 18 U.S.C. § 844(I) (Count II); and
destruction of property to prevent seizure of evidence, 18 U.S.C. § 2232(a) (Count III).
The District Court1 applied a total offense level of 38 and a criminal history Category
II, resulting in a Guidelines imprisonment range of 262-327 months, sentencing



      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
Coleman to 21 years and 10 months imprisonment and five years supervised release
on Count I, and additional, concurrent sentences of 20 years on Count II and five years
on Count III. On appeal, we affirmed Coleman’s conviction and declined to consider
his arguments based on ineffective assistance of counsel; we also rejected most of
Coleman’s sentencing challenges but, noting that the government conceded Coleman
should have been placed in criminal history Category I for sentencing purposes,
remanded “for resentencing according to his correct Criminal History Category.” See
United States v. Coleman, 148 F.3d 897, 900-01, 904-05 (8th Cir.), amending 138 F.3d
344 (8th Cir.), cert. denied, 119 S. Ct. 228 (1998).

       On remand, the District Court noted that this Court had remanded “for the sole
purpose of resentencing Mr. Coleman [to correct] the error in the calculation of his
criminal history category,” and without considering the merits of any other issues,
resentenced Coleman to 19 years and 7 months imprisonment on Counts I and II and
five years imprisonment on Count III. On appeal, Coleman argues, as he did before
the District Court, that he should have been resentenced de novo.

       We disagree. The District Court’s decision in this case was based upon this
Court’s mandate in the previous appeal. The District Court correctly interpreted our
prior opinion and properly limited the scope of resentencing in accordance with our
instructions. See United States v. Behler, 100 F.3d 632, 635 (8th Cir. 1996) (all issues
decided by appellate court become law of case on remand, and sentencing court is
bound to proceed within limitations imposed by appellate court). Accordingly, we
affirm. This action is without prejudice to Coleman’s right to file a petition under 28
U.S.C. § 2255 claiming that his former lawyer failed to provide him with effective
assistance of counsel at sentencing before the first appeal. See our opinion on the
former appeal, 148 F.3d at 904.

      It is so ordered.



                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-